94 N.Y.2d 782 (1999)
In the Matter of STORMIE GLENN, Respondent,
v.
GEOFFREY GLENN, Appellant. (And Another Related Proceeding.)
Court of Appeals of the State of New York.
Submitted August 9, 1999.
Decided October 19, 1999.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's order holding appellant in contempt, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.